The succession to personal property is governed exclusively by the law of the actual domicile of the deceased at the time of death — in this case, in so far as the legacy in controversy is concerned — the law of Tennessee. McGhee et al. v. Alexander et al., 104 Ala. 116, 16 So. 148. Under the laws of Tennessee, as the uncontroverted evidence shows, so much of the legacy as remained unpaid at the death of Laura A. Patterson, in the year 1915, passed to her husband, J. H. Patterson, as sole beneficiary, subject, of course, to administration and the payment of debts.
During the lifetime of J. H. Patterson, he settled the matter with L. A. Weaver, as executor of Sarah Weaver's will, through which the devise was made to said Laura A. Patterson, and gave an acquittance "in full" therefor.
The controlling purpose of the bill is to compel payment of said legacy, or so much as may be found due thereon. This would necessitate a reopening of the settlement made between J. H. Patterson and Weaver, as executor. There is an absence of averment or proof that the estate of Laura Patterson owed any debts at the time the bill was filed.
The question presented is whether, under these circumstances, the appellant, suing as the administrator of Laura A. Patterson, can maintain this bill, filed nine years after the death of his intestate.
We are of opinion that, in a proper case showing that an administration was necessary to recover the legacy, or so much as might be due thereon, for the payment of debts, the letters of administration issued to the complainant armed him with the right to bring a timely suit for this purpose; but, in the absence of showing a necessity for such administration, he is in no position to reopen or question the settlement made between J. H. Patterson, the sole beneficiary and distributee of the personal estate of said Laura A. Patterson, and Weaver, the executor of Sarah J. Weaver's will. Such settlement, if it can be questioned at all, can only be questioned by the party who made it, as of right, or his successors in interest.
Nor can we sustain the appellant's contention that L. A. Weaver is precluded by the statute from testifying as a witness to the transaction with J. H. Patterson, whose estate is in no way treated in this litigation. Code 1923, § 7721.
We are therefore of opinion that the decree dismissing the bill was free from error, and that the judgment of affirmance should not be disturbed.
SOMERVILLE and GARDNER, JJ., concur. *Page 692